NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 11 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-30147

                Plaintiff-Appellee,             D.C. No.
                                                2:14-cr-00166-RMP-1
 v.

TIMOTHY BINFORD,                                MEMORANDUM*

                Defendant-Appellant.


UNITED STATES OF AMERICA,                       No.    20-30148

                Plaintiff-Appellee,             D.C. No.
                                                2:00-cr-00099-RMP-1
 v.

TIMOTHY BINFORD,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                Rosanna Malouf Peterson, District Judge, Presiding

                            Submitted August 4, 2021**
                             San Francisco, California

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit
Judges.

      Timothy Binford appeals from the district court’s orders denying his

motions for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291. Intervening authority that the district court

did not have the benefit of when it denied Binford’s motions requires us to vacate

the district court’s denials and remand.

      After the district court’s decisions denying relief and the parties’ briefing on

appeal, this court held that the current version of U.S.S.G. § 1B1.13 is not binding

as applied to § 3582(c)(1)(A) motions brought by prisoners. See United States v.

Aruda, 993 F.3d 797, 802 (9th Cir. 2021) (per curiam) (“The Sentencing

Commission’s statements in U.S.S.G. § 1B1.13 may inform a district court’s

discretion for § 3582(c)(1)(A) motions filed by a defendant, but they are not

binding.”). It is unclear whether the district court treated U.S.S.G. § 1B1.13 as

binding in this case.

      In light of our intervening decision in Aruda, we vacate and remand so that

the district court can reassess Binford’s motions for compassionate release under

the standard set forth there. See id. We offer no views as to the merits of

Binford’s § 3582(c)(1)(A)(i) motions.

      VACATED and REMANDED.


                                           2